

116 HR 5041 IH: Family Violence Prevention and Services Improvement Act of 2019
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5041IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mrs. McBath (for herself, Ms. Moore, Mr. Cole, and Mr. Katko) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Family Violence Prevention and Services Act to make improvements.
	
		1.Short title; references in Act
 (a)Short titleThis Act may be cited as the Family Violence Prevention and Services Improvement Act of 2019. (b)ReferencesExcept as otherwise specified, amendments made by this Act to a section or other provision of law are amendments to such section or other provision of the Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.).
 2.PurposeSubsection (b) of section 301 (42 U.S.C. 10401) is amended to read as follows:  (b)PurposeIt is the purpose of this title to improve services and interventions and advance primary and secondary prevention of family violence, domestic violence, and dating violence by—
 (1)assisting States and territories in supporting local family violence programs to provide accessible, trauma-informed, culturally relevant residential and non-residential services to domestic violence victims and their children and dependents;
 (2)strengthening the capacity of Indian Tribes to exercise their sovereign authority to respond to family violence committed against Indians;
 (3)providing for a network of technical assistance and training centers to support effective policy, practice, research, and cross-system collaboration to improve intervention and prevention efforts throughout the country;
 (4)supporting the efforts of State, territorial, and Tribal coalitions to document and address the needs of victims and their children and dependents, including victims and their children and dependents who are underserved, implement effective coordinated community and systems responses, and promote ongoing public education and community engagement;
 (5)maintaining national domestic violence hotlines, including a national Indian domestic violence hotline; and
 (6)supporting the development and implementation of evidence-informed, coalition-led, and community-based primary prevention approaches and programs..
 3.DefinitionsSection 302 (42 U.S.C. 10402) is amended— (1)by amending paragraph (2) to read as follows:
				
 (2)Dating partnerThe term dating partner means any person who is or has been in a social relationship of a romantic or intimate nature with a victim, and where the existence of such a relationship shall be determined based on a consideration of—
 (A)the length of the relationship; (B)the type of the relationship; and
 (C)the frequency of interaction between the persons involved in the relationship.; (2)by striking paragraphs (3) and (4);
 (3)by inserting after paragraph (2) the following:  (3)Digital servicesThe term digital services means services, resources, information, support, or referrals provided through electronic communications platforms and media, which may include mobile phone technology, video technology, computer technology (including use of the internet), and any other emerging communications technologies that are appropriate for the purposes of providing services, resources, information, support, or referrals for the benefit of victims of domestic violence, dating violence, or family violence.
 (4)Domestic violence, dating violence, family violenceThe terms domestic violence, dating violence, and family violence mean any act, threatened act, or pattern of acts of physical or sexual violence, stalking, harassment, psychological abuse, economic abuse, technological abuse, or any other form of abuse, including threatening to commit harm against children or dependents or other members of the household of the recipient of the threat for the purpose of coercion, threatening, or causing harm, directed against—
 (A)a dating partner or other person similarly situated to a dating partner under the laws of the jurisdiction;
 (B)a person who is cohabitating with or has cohabitated with the person committing such an act; (C)a current or former spouse or other person similarly situated to a spouse under the laws of the jurisdiction;
 (D)a person who shares a child or dependent in common with the person committing such an act; or (E)any other person who is protected from any such act under the domestic or family violence laws, policies, or regulations of the jurisdiction.;
 (4)by amending paragraph (5) to read as follows:  (5)Indian; Indian Tribe; Tribal organizationThe terms Indian, Indian Tribe, and Tribal organization have the meanings given the terms Indian, Indian tribe, and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).;
 (5)by— (A)redesignating paragraphs (13) and (14) as paragraphs (17) and (18), respectively;
 (B)redesignating paragraphs (8) through (12) as paragraphs (11) through (15), respectively; and (C)redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively;
 (6)by inserting after paragraph (5) the following:  (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).;
 (7)in paragraph (8), as so redesignated, by striking 42 U.S.C. 13925(a) and inserting 34 U.S.C. 12291(a); (8)by inserting after paragraph (8) the following:
				
 (9)Population specific servicesThe term population specific services has the meaning given such term in section 40002(a) of the Violence Against Women Act (34 U.S.C. 12291(a)).
 (10)Racial and ethnic minority groupThe term racial and ethnic minority group includes each group listed in the definition of such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).;
 (9)by amending paragraph (12), as so redesignated, to read as follows:  (12)ShelterThe term shelter means the provision of temporary refuge and basic necessities, in conjunction with supportive services, provided on a regular basis, in compliance with applicable State, Tribal, territorial, or local law to victims of family violence, domestic violence, or dating violence, and their children and dependents. Such law includes regulations governing the provision of safe homes and other forms of secure temporary lodging, meals, or supportive services (including providing basic necessities) to victims of family violence, domestic violence, or dating violence, and their children and dependents.;
 (10)in paragraph (14), as so redesignated— (A)in the matter preceding subparagraph (C), by inserting , designated by the Secretary, after organization; and
 (B)in subparagraph (C), by striking dependents and inserting children and dependents; (11)in paragraph (15), as so redesignated, by striking dependents each place it appears and inserting children and dependents;
 (12)by inserting after paragraph (15), as so redesignated, the following:  (16)Tribal domestic violence coalitionThe term Tribal domestic violence coalition means an established nonprofit, nongovernmental Indian organization that—
 (A)provides education, support, and technical assistance to member Indian service providers in a manner that enables the member providers to establish and maintain culturally appropriate services, including shelter (including supportive services) designed to assist Indian victims of family violence, domestic violence, or dating violence and the children and dependents of such victims; and
 (B)is comprised of members that are representative of— (i)the member service providers described in subparagraph (A); and
 (ii)the Tribal communities in which the services are being provided.;  (13)in paragraph (17), as so redesignated—
 (A)by striking tribally and inserting Tribally; (B)by striking tribal and inserting Tribal; and
 (C)by striking tribe each place it appears and inserting Tribe; and (14)by striking paragraph (18), as so redesignated, and inserting the following:
				
 (18)Underserved populations and underserved individualsThe terms underserved populations and underserved individuals mean victims of domestic violence, dating violence, or family violence, and their children and dependents who face obstacles in accessing and using State, Tribal, territorial, or local domestic violence, dating violence, or family violence services, and who may be overrepresented due to historical barriers. Populations may be underserved on the basis of, marginalized racial and ethnic minority populations, Indigenous status, cultural and language barriers, immigration status, physical, sensory, or cognitive disabilities, mental disabilities or other mental health needs, sexual orientation or gender identity, age (including both elders and minors), geographical location, faith or religious practice, or other bases, as determined by the Secretary, under the Family Violence Prevention and Services Act program carried out under this title.
 (19)ChildThe term child means an individual who is— (A)younger than age 18; and
 (B)not an emancipated minor.. 4.Authorization of appropriationsThe Act is amended by repealing section 303 (42 U.S.C. 10403) and inserting the following:
			
				303.Authorization of appropriations
 (a)ApplicationThis section shall apply for any fiscal year before the first fiscal year for which the amount appropriated to carry out the provisions specified in subsection (b) is not less than $185,000,000.
					(b)Authorizations
 (1)In generalThere is authorized to be appropriated to carry out sections 301 through 312, $252,300,000 for each of fiscal years 2020 through 2024.
 (2)Reservation for grants to tribesOf the amounts appropriated under paragraph (1) for a fiscal year, 10 percent shall be reserved and used to carry out section 309.
 (3)Formula grants to statesOf the amounts appropriated under paragraph (1) for a fiscal year and not reserved under paragraph (2) (referred to in this subsection as the remainder), not less than 75 percent shall be used for making grants under section 306(a).
 (4)Technical assistance and training centersOf the remainder, not less than 6 percent shall be used to carry out section 310. (5)Grants for state domestic violence coalitionsOf the remainder, not less than 10 percent shall be used to carry out section 311.
 (6)Specialized servicesOf the remainder, not less than 5 percent shall be used to carry out section 312. (7)Administration, evaluation, and monitoringOf the remainder, not more than 4 percent shall be used by the Secretary for evaluation, monitoring, and other administrative costs under this title.
 (c)Tribal domestic violence coalitionsThere is authorized to be appropriated to carry out section 311A $7,500,000 for each of fiscal years 2020 through 2024.
 (d)National domestic violence hotlineThere is authorized to be appropriated to carry out section 313 $10,250,000 for each of fiscal years 2020 through 2024.
 (e)National Indian Domestic Violence HotlineThere is authorized to be appropriated to carry out section 313A $2,500,000 for each of fiscal years 2020 through 2024.
 (f)Domestic violence prevention enhancement and leadership through alliancesThere is authorized to be appropriated to carry out section 314 $26,000,000 for each of fiscal years 2020 through 2024.
 (g)Grants for underserved populationsThere is authorized to be appropriated to carry out section 315 $10,000,000 for each of fiscal years 2020 through 2024.
 (h)Grants for culturally specific servicesThere is authorized to be appropriated to carry out section 316 $6,250,000 for each of fiscal years 2020 through 2024.
					303A.Authorization of appropriations
 (a)ApplicationThis section shall apply for— (1)the first fiscal year for which the amount appropriated to carry out the provisions specified in subsection (b) is not less than $185,000,000; and
 (2)each subsequent fiscal year. (b)Authorization (1)In generalThere is authorized to be appropriated to carry out sections 301 through 312 and 316, $250,000,000 for each of fiscal years 2020 through 2024.
 (2)Reservations for grants to tribesOf the amounts appropriated under paragraph (1) for a fiscal year, 12.5 percent shall be reserved and used to carry out section 309.
 (3)Formula grants to statesOf the amounts appropriated under paragraph (1) for a fiscal year and not reserved under paragraph (2) (referred to in this subsection as the remainder), not less than 70 percent shall be used for making grants under section 306(a).
 (4)Technical assistance and training centersOf the remainder, not less than 6 percent shall be used to carry out section 310. (5)Grants for state and tribal domestic violence coalitionsOf the remainder—
 (A)not less than 10 percent shall be used to carry out section 311; and (B)not less than 3 percent shall be used to carry out section 311A.
 (6)Specialized servicesOf the remainder, not less than 5 percent shall be used to carry out section 312. (7)Culturally specific servicesOf the remainder, not less 2.5 percent shall be used to carry out section 316.
 (8)Administration, evaluation, and monitoringOf the remainder, not more than 3.5 percent shall be used by the Secretary for evaluation, monitoring, and other administrative costs under this title.
 (c)National domestic violence hotlineThere is authorized to be appropriated to carry out section 313 $10,250,000 for each of fiscal years 2020 through 2024.
 (d)National Indian Domestic Violence HotlineThere is authorized to be appropriated to carry out section 313A $2,500,000 for each of fiscal years 2020 through 2024.
 (e)Domestic violence prevention enhancement and leadership through alliancesThere is authorized to be appropriated to carry out section 314 $26,000,000 for each of fiscal years 2020 through 2024.
 (f)Grants for underserved populationsThere is authorized to be appropriated to carry out section 315 $10,000,000 for each of fiscal years 2020 through 2024.. 
 5.Authority of SecretarySection 304 (42 U.S.C. 10404) is amended— (1)in subsection (a)—
 (A)in paragraph (3), by inserting or institutions of higher education, including to support and evaluate demonstration or discretionary projects in response to current and emerging issues, after nongovernmental entities; and
 (B)in paragraph (4), by striking CAPTA Reauthorization Act of 2010 and inserting Family Violence Prevention and Services Improvement Act of 2019; and (2)in subsection (b)—
 (A)in paragraph (2), by striking prevention and treatment of inserting prevention of, intervention in, and treatment of,; and (B)in paragraph (3)—
 (i)in subparagraph (B), by striking ; and and inserting a semicolon; and (ii)by adding after subparagraph (C) the following:
						
 (D)making grants to eligible entities or entering into contracts with for-profit or nonprofit nongovernmental entities or institutions of higher education to conduct domestic violence research or evaluation; and.
 6.Allotment of fundsSection 305 (42 U.S.C. 10405) is amended— (1)by amending subsection (a) to read as follows:
				
 (a)In generalFrom the sums appropriated under section 303 and available for grants to States under section 306(a) for any fiscal year, each State (including Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands) shall be allotted for a grant under section 306(a), $600,000, with the remaining funds to be allotted to each State (other than Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands) in an amount that bears the same ratio to such remaining funds as the population of such State bears to the population of all such States (excluding Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands).;
 (2)in subsection (e), by striking under section 314 each place it appears and inserting under this title; and (3)by striking subsection (f).
 7.Formula grants to StatesSection 306 (42 U.S.C. 10406) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking dependents and inserting children and dependents; and (B)in paragraph (3), by inserting Indians, members of Indian Tribes, or after who are; and
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting , on the basis of sexual orientation or gender identity under section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)), after title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.),;
 (ii)in subparagraph (B)(i), by striking the second sentence and inserting the following: If sex-segregated or sex-specific programming is necessary to the essential operation of a program, nothing in this paragraph shall prevent any such program or activity from being provided in a sex-specific manner. In such circumstances, grantees may meet the requirements of this paragraph by providing comparable services to individuals who cannot be provided with the sex-segregated or sex-specific programming.; and
 (iii)in subparagraphs (C) and (D)— (I)by striking Indian tribe and inserting Indian Tribe; and
 (II)by striking tribally and inserting Tribally; (B)by striking paragraph (4);
 (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; (D)in paragraph (4), as so redesignated—
 (i)in subparagraph (A), by adding at the end the following: The nondisclosure of confidential or private information requirements under section 40002(b)(2) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(2)) shall apply to grantees and subgrantees under this title in the same manner such requirements apply to grantees and subgrantees under such Act.;
 (ii)in subparagraph (G)(i), by striking tribal and inserting Tribal; (iii)by striking subparagraphs (B), (C), (D), and (F); and
 (iv)by redesignating subparagraphs (E), (G), and (H) as subparagraphs (B), (C), and (D), respectively; and
 (E)in paragraph (5), as so redesignated— (i)by striking Indian tribe and inserting Indian Tribe; and
 (ii)by striking tribal and inserting Tribal. 8.State applicationSection 307 (42 U.S.C. 10407) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking tribally and inserting Tribally; and (ii)by adding For purposes of section 2007(c)(3) of the Omnibus Crime Control and Safe Streets Act of 1968, a State's application under this paragraph shall be deemed to be a State plan. at the end; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking provide a description of the procedures that and inserting certify that procedures; and (II)by inserting and provide a description of such procedures before the semicolon;
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking assurances and inserting certifications; and
 (II)in clause (iii)— (aa)in subclause (I)—
 (AA)by striking operation of shelters and inserting provision of shelter; and (BB)by striking dependents and inserting children and dependents; and
 (bb)in subclause (II), by striking dependents and inserting children and dependents; (iii)in subparagraph (C), by striking an assurance and inserting a certification;
 (iv)in subparagraph (D)— (I)by striking an assurance and inserting a certification;
 (II)by striking planning and monitoring and inserting planning, coordination, and monitoring; and (III)by striking and the administration of the grant programs and projects and inserting , the administration of the grant programs and projects, and the establishment of a set of service standards and best practices for grantees;
 (v)in subparagraph (E)— (I)by inserting provide certification and before describe; and
 (II)by striking to underserved populations and all that follows through the semicolon and inserting for individuals from racial and ethnic minority groups, Tribal populations, and other underserved populations, in the State planning process, and how the State plan addresses the unmet needs of such populations;;
 (vi)in subparagraphs (E), (F), and (G), by striking Indian tribe each place it appears and inserting Indian Tribe; (vii)in subparagraph (G), by striking tribally and inserting Tribally;
 (viii)by redesignating subparagraphs (H) and (I) as subparagraphs (I) and (J), respectively; (ix)by inserting after subparagraph (G) the following:
						
 (H)describe how activities and services provided by the State or Indian Tribe are designed to promote trauma-informed care, autonomy, and privacy for victims of family violence, domestic violence, and dating violence, and their children and dependents, including in the design and delivery of shelter services;; and
 (x)in subparagraph (I), as so redesignated— (I)by striking tribe and inserting Tribe;
 (II)by striking an assurance and inserting a certification; and (III)by inserting , remove, or exclude after bar; and
 (2)in subsection (b)— (A)in paragraph (2), by striking tribe each place it appears and inserting Tribe; and
 (B)in paragraph (3)— (i)in the heading, by striking tribal and inserting Tribal; and
 (ii)by striking Indian tribes each place such term appears and inserting Indian Tribes. 9.Subgrants and uses of fundsSection 308 (42 U.S.C. 10408) is amended—
 (1)in subsection (a)— (A)by striking that is designed and inserting that are designed; and
 (B)by striking dependents and inserting children and dependents; (2)in subsection (b)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking , supportive services, or prevention services and inserting or supportive services;
 (ii)in subparagraph (B), by striking developing safety plans and inserting safety planning; (iii)in subparagraph (E), by inserting for racial and ethnic minority groups before the semicolon;
 (iv)by redesignating subparagraphs (F) through (H) as subparagraphs (G) through (I), respectively; (v)by inserting after subparagraph (E) the following:
						
 (F)provision of shelter and services to underserved populations;; (vi)in subparagraph (H), as so redesignated—
 (I)in the matter preceding clause (i), by striking , case management services,; (II)in clause (i), by striking Federal and State and inserting Federal, State, and local;
 (III)in clause (iii), by striking , but which shall not include reimbursement for any health care services; (IV)in clause (v), by striking ; and and inserting a semicolon;
 (V)by redesignating clause (vi) as clause (vii); (VI)by inserting after clause (v) the following:
							
 (vi)language assistance, including translation of written materials, telephonic and in-person interpreter services, for victims with limited English proficiency or victims who are deaf or hard of hearing; and; and
 (VII)in clause (vii), as so redesignated, by striking ; and and inserting a semicolon; and (vii)by adding at the end the following:
						
 (J)partnerships that enhance the design and delivery of services to victims and their children and dependents.;
 (B)in paragraph (2)— (i)by striking for the primary purpose of providing and inserting whose primary purpose is to provide;
 (ii)by inserting , for the provision of such shelter and services before the period at the end of the first sentence; (iii)by striking supportive services and prevention services and inserting supportive services or prevention services; and
 (iv)by striking through (H) and inserting through (I); and (C)by striking dependents each place it appears (other than in paragraph (1)(J)) and inserting children and dependents; and
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking a local public agency, or ; and (ii)by striking dependents and inserting children and dependents; and
 (B)by striking tribal organizations, and voluntary associations), and inserting Tribal organizations and voluntary associations) or a local public agency; and (C)by amending paragraph (2) to read as follows:
					
 (2)an organization whose primary purpose is to provide culturally appropriate services to racial and ethnic minority groups, Tribal communities, or other underserved populations, that does not have a documented history of effective work concerning family violence, domestic violence, or dating violence, but that is in partnership with an organization described in paragraph (1).; and
 (4)in subsection (d)— (A)in paragraph (1)—
 (i)in the heading, by striking or dependants and inserting , or children or dependents; and (ii)by striking dependent and inserting child or dependent; and
 (B)by amending paragraph (2) to read as follows:  (2)Voluntarily accepted servicesParticipation in supportive services under this title shall be voluntary. Receipt of the benefits of shelter described in subsection (b)(1)(A) shall not be conditioned upon the participation of the adult or youth, or their children or dependents, in any or all of the supportive services offered under this title..
 10.Grants for Indian TribesSection 309 (42 U.S.C. 10409) is amended— (1)in subsection (a)—
 (A)by striking 42 U.S.C. 14045d and inserting 34 U.S.C. 20126; (B)by striking tribal and inserting Tribal;
 (C)by striking Indian tribes and inserting Indian Tribes; and (D)by striking section 303(a)(2)(B) and inserting section 303 or 303A and made available; and
 (2)in subsection (b)— (A)by striking Indian tribe each place it appears and inserting Indian Tribe; and
 (B)by striking tribal organization each place it appears and inserting Tribal organization. 11.National resource centers and training and technical assistance centersSection 310 (42 U.S.C. 10410) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A), by striking under this title and reserved under section 303(a)(2)(C) and inserting under section 303 or 303A and made available to carry out this section;
 (B)in subparagraph (A)— (i)in clause (i), by striking ; and and inserting a semicolon;
 (ii)in clause (ii), by striking 7 and inserting 9; and (iii)by adding at the end the following:
						
 (iii)an Alaska Native Tribal resource center on domestic violence, to reduce Tribal disparities; and; and (C)in subparagraph (B)—
 (i)in the matter preceding clause (i), by striking grants, to inserting grants to entities that focus on other critical issues, such as; (ii)in clause (i), by striking (including Alaska Native); and
 (iii)by amending clause (ii) to read as follows:  (ii)entities demonstrating expertise related to carrying out an activity described in subclause (I), (II), or (III) to—
 (I)address the housing needs of domestic violence victims and their children and dependents; (II)develop leadership of advocates from underserved communities; or
 (III)address other emerging issues related to family violence, domestic violence, or dating violence.; (2)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)in clause (i), by inserting and dependents after children; and (II)in clause (ii), in the matter preceding subclause (I), by inserting online after central; and
 (ii)in subparagraph (B)— (I)in clauses (i) and (ii)—
 (aa)by striking tribes and tribal organizations and inserting Tribes and Tribal organizations; and (bb)by striking the tribes and inserting the Tribes;
 (II)in clause (i), by striking 42 and all the follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; (III)in clause (ii), by striking 42 and all that follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; and
 (IV)in clause (iii), by inserting the Office for Victims of Crime and after Human Services, and; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking State and local domestic violence service providers and inserting support effective policy, practice, research, and cross systems collaboration; (ii)in subparagraph (A), by striking which may include the response to the use of the self-defense plea by domestic violence victims and the issuance and use of protective orders and inserting including the issuance and use of protective orders, batterers' intervention programming, and responses to charged, incarcerated, and re-entering domestic violence victims;
 (iii)in subparagraph (B), by striking dependents and inserting children; (iv)in subparagraph (C), by inserting , and the response of domestic violence programs and other community organizations with respect to health advocacy and addressing health issues before the period;
 (v)by amending subparagraph (D) to read as follows:  (D)The response of behavioral health systems, domestic violence and other related systems and programs to victims of domestic violence and their children and dependents who experience psychological trauma, mental health issues, or substance use-related needs.; and
 (vi)by adding at the end the following:  (F)The response of the domestic violence programs and related systems to victims who are underserved due to sexual orientation or gender identity, including expanding the capacity of lesbian, gay, bisexual, and transgender organizations to respond to and prevent domestic violence.
 (G)Strengthening the organizational capacity of State, territorial, and Tribal domestic violence coalitions and of State, territorial, and Tribal administrators who distribute funds under this title to community-based domestic violence programs, with the aim of better enabling such coalitions and administrators—
 (i)to collaborate and respond effectively to domestic violence; (ii)to meet the conditions and carry out the provisions of this title; and
 (iii)to implement best practices to meet the emerging needs of victims of domestic violence and their families, children, and dependents.;
 (C)by redesignating paragraph (3) as paragraph (4); (D)by inserting after paragraph (2) the following:
					
 (3)Alaska Native Tribal resource centerIn accordance with subsection (a)(2), the Secretary shall award a grant to an eligible entity for an Alaska Native Tribal resource center on domestic violence to reduce Tribal disparities, which shall—
 (A)offer a comprehensive array of technical assistance and training resources to Indian Tribes and Tribal organizations, specifically designed to enhance the capacity of the Tribes and organizations to respond to domestic violence and the findings of section 901 and purposes in section 902 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 10452 note);
 (B)coordinate all projects and activities with the national resource center described in paragraph (1)(B), including projects and activities that involve working with non-Tribal State and local governments to enhance their capacity to understand the unique needs of Alaska Natives;
 (C)provide comprehensive community education and domestic violence prevention initiatives in a culturally sensitive and relevant manner; and
 (D)coordinate activities with other Federal agencies, offices, and grantees that address the needs of Alaska Natives that experience domestic violence, including the Office of Justice Services of the Bureau of Indian Affairs, the Indian Health Service, and the Office for Victims of Crime and the Office on Violence Against Women of the Department of Justice.; and
 (E)in paragraph (4), as so redesignated— (i)in subparagraphs (A) and (B)(i), by striking Indian tribes, tribal organizations and inserting Indian Tribes, Tribal organizations; and
 (ii)in subparagraph (B)— (I)by striking the tribes and inserting the Tribes; and
 (II)by striking nontribal and inserting non-Tribal; and (iii)by striking (including Alaska Natives) each place it appears; and
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking or (D) and inserting (D), (F), or (G); and (ii)by amending subparagraph (B) to read as follows:
						
 (B)includes on the board of directors or advisory committee and on the staff of such entity, individuals who are from domestic violence programs and who are geographically and culturally diverse, and, with respect to grantees described in subsection (b)(2)(F), who reflect the targeted communities; and;
 (B)in paragraph (2)— (i)by striking tribal organization each place it appears and inserting Tribal organization;
 (ii)by striking Indian tribes each place it appears and inserting Indian Tribes; (iii)by striking 42 and all that follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; and
 (iv)by striking tribally and inserting Tribally; (C)in paragraph (3)(B)—
 (i)in clause (ii), by striking ; and and inserting a semicolon; (ii)in clause (iii), by striking the period and inserting ; and; and
 (iii)by adding at the end the following:  (iv)has a board of directors or advisory committee, and staff, that reflect the targeted community.;
 (D)by redesignating paragraph (4) as paragraph (5); (E)by inserting after paragraph (3) the following:
					
 (4)Alaska Native Tribal Resource Center on Domestic ViolenceTo be eligible to receive a grant under subsection (b)(3), an entity shall be a Tribal organization or a nonprofit private organization that focuses primarily on issues of domestic violence within Tribes in Alaska that submits information to the Secretary demonstrating—
 (A)experience working with Alaska Tribes and Tribal organizations to respond to domestic violence and the findings of section 901 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 34 U.S.C. 10452 note);
 (B)experience providing Alaska Tribes and Tribal organizations with assistance in developing Tribally based prevention and intervention services addressing domestic violence and safety for Indian women consistent with the purposes of section 902 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 34 U.S.C. 10452 note);
 (C)strong support for the entity's designation as the Alaska Native Tribal resource center on domestic violence from advocates working with Alaska Tribes to address domestic violence and the safety of Alaska Native women;
 (D)a record of demonstrated effectiveness in assisting Alaska Tribes and Tribal organizations with prevention and intervention services addressing domestic violence; and
 (E)the capacity to serve Tribes across the State of Alaska.; and (F)in paragraph (5), as so redesignated—
 (i)by striking (including Alaska Natives); and (ii)by striking Indian tribe, tribal organization and inserting Indian Tribe, Tribal organization.
 12.Grants to State domestic violence coalitionsSection 311 (42 U.S.C. 10411) is amended— (1)in subsection (b)(1), by striking section 303(a)(2)(D) and inserting section 303 or 303A and made available to take out this section;
 (2)in subsection (d)— (A)in the matter preceding paragraph (1), by striking shall include;
 (B)in paragraph (1)— (i)by inserting , and evidence-informed prevention of, after comprehensive responses to; and
 (ii)by striking working with local and inserting “shall include—  (A)working with local;
 (C)by redesignating paragraphs (2) and (3) as subparagraphs (B) and (C), respectively, and adjusting the margins accordingly;
 (D)in subparagraph (C) of paragraph (1), as so redesignated— (i)by striking dependents and inserting children and dependents; and
 (ii)by adding and after the semicolon; and (E)by inserting after subparagraph (C) of paragraph (1), as so redesignated, the following:
					
 (D)collaborating with Indian Tribes and Tribal organizations (and corresponding Native Hawaiian groups or communities) to address the needs of Indian (including Alaska Native) and Native Hawaiian victims of family violence, domestic violence, or dating violence, as applicable in the State; and;
 (F)in paragraph (4), by striking collaborating with and providing and inserting “may include—  (A)collaborating with and providing;
 (G)by redesignating paragraph (4) as paragraph (2); (H)in paragraph (6), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;
 (I)by redesignating paragraphs (5) through (7) as subparagraphs (B) through (D), respectively, and adjusting the margins accordingly;
 (J)in clause (ii) of subparagraph (C) of paragraph (2), as so redesignated, by striking child abuse is present; and inserting there is a co-occurrence of child abuse; and; (K)by striking paragraph (8); and
 (L)in subparagraph (D) of paragraph (2), as so redesignated, by striking ; and and inserting a period; (3)by striking subsection (e);
 (4)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively; and (5)in subsection (g), as so redesignated, by striking Indian tribes and tribal organizations and inserting Indian Tribes and Tribal organizations.
 13.Grants to Tribal domestic violence coalitionsThe Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is amended by inserting after section 311 the following:
			
				311A.Grants to Tribal domestic violence coalitions
 (a)Grants authorizedBeginning with fiscal year 2020, out of amounts appropriated under section 303 or 303A and made available to carry out this section for a fiscal year, the Secretary shall award grants to eligible entities in accordance with this section.
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a Tribal domestic violence coalition that is recognized by the Office on Violence Against Women of the Department of Justice that provides services to Indian Tribes.
 (c)ApplicationEach Tribal domestic violence coalition desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application submitted by the coalition for the grant shall provide documentation of the coalition’s work, demonstrating that the coalition—
 (1)meets all the applicable requirements set forth in this section; and (2)has the ability to conduct all activities described in this section, as indicated by—
 (A)a documented experience in administering Federal grants to conduct the activities described in subsection (d); or
 (B)a documented history of activities to further the purposes of this section set forth in subsection (d).
 (d)Use of fundsA Tribal domestic violence coalition eligible under subsection (b) that receives a grant under this section may use the grant funds for administration and operation to further the purposes of family violence, domestic violence, and dating violence intervention and prevention activities, including—
 (1)working with local Tribal family violence, domestic violence, or dating violence service programs and providers of direct services to encourage appropriate and comprehensive responses to family violence, domestic violence, and dating violence against adults or youth within the Indian Tribes served, including providing training and technical assistance and conducting Tribal needs assessments;
 (2)participating in planning and monitoring the distribution of subgrants and subgrant funds within the State under section 308(a);
 (3)working in collaboration with Tribal service providers and community-based organizations to address the needs of victims of family violence, domestic violence, and dating violence, and their children and dependents;
 (4)collaborating with, and providing information to, entities in such fields as housing, health care, mental health, social welfare, and law enforcement to support the development and implementation of effective policies;
 (5)supporting the development and implementation of effective policies, protocols, legislation, codes, and programs that address the safety and support needs of adult and youth Tribal victims of family violence, domestic violence, or dating violence;
 (6)encouraging appropriate responses to cases of family violence, domestic violence, or dating violence against adults or youth, by working with Tribal, State, and Federal judicial agencies and law enforcement agencies;
 (7)working with Tribal, State, and Federal judicial agencies, including family law judges, criminal court judges, child protective service agencies, and children's advocates to develop appropriate responses to child custody and visitation issues—
 (A)in cases of child exposure to family violence, domestic violence, or dating violence; or (B)in cases in which—
 (i)family violence, domestic violence, or dating violence is present; and (ii)child abuse is present;
 (8)providing information to the public about prevention of family violence, domestic violence, and dating violence within Indian Tribes; and
 (9)assisting Indian Tribes' participation in, and attendance of, Federal and State consultations on family violence, domestic violence, or dating violence, including consultations mandated by the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Victims of Crime Act of 1984 (34 U.S.C. 20101 et seq.), or this title.
 (e)ReallocationIf, at the end of the sixth month of any fiscal year for which sums are appropriated under section 303 or 303A and made available to carry out this section, a portion of the available amount has not been awarded to Tribal domestic violence coalitions for grants under this section because of the failure of such coalitions to meet the requirements for such grants, then the Secretary shall award such portion, in equal shares, to Tribal domestic violence coalitions that meet such requirements.. 
 14.Specialized services for abused parents and their childrenSection 312 (42 U.S.C. 10412) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking dating violence service programs and community-based programs to prevent future domestic violence by addressing, in an appropriate manner, the needs of children and inserting culturally specific community-based programs to serve children and youth; and
 (ii)by inserting , and to support the caregiving capacity of adult victims before the period; and (B)in paragraph (2), by striking more than 2 and inserting less than 3;
 (2)in subsection (b)— (A)by inserting or State domestic violence services after local;
 (B)by inserting a culturally specific organization,  after associations),; (C)by striking tribal organization and inserting Tribal organization;
 (D)by inserting adult and child after serving; and (E)by striking and their children; and
 (3)in subsection (c)— (A)by amending paragraph (1) to read as follows:
					
 (1)a description of how the entity will prioritize the safety of, and confidentiality of information about adult and child victims of family violence, domestic violence, or dating violence;;
 (B)in paragraph (2), by striking developmentally appropriate and age-appropriate services, and culturally and linguistically appropriate services, to the victims and children; and and inserting trauma-informed, developmentally appropriate, age-appropriate, and culturally and linguistically appropriate services to children and youth and their adult caregivers;;
 (C)in paragraph (3), by striking appropriate and relevant to the unique needs of children exposed to family violence, domestic violence, or dating violence. and inserting relevant to the unique needs of children and youth exposed to family violence, domestic violence, or dating violence, and address the parent's or caregiver's ongoing caregiving capacity; and; and
 (D)by adding at the end the following:  (4)a description of prevention activities targeting child and youth victims of family violence, domestic violence, or dating violence.;
 (4)in subsection (d)— (A)in the matter preceding paragraph (1), by striking community-based program described in subsection (a) and inserting culturally specific, community-based program;
 (B)in paragraph (1)(A)— (i)by striking victims of family violence, domestic violence, or dating violence and their children and inserting child and adult victims of family violence, domestic violence, or dating violence; and
 (ii)by inserting or the health system before the semicolon; and (C)in paragraph (2)—
 (i)in subparagraph (B), by striking community-based organizations serving victims of family violence, domestic violence, or dating violence or children exposed to family violence, domestic violence, or dating violence and inserting health, education, or other community-based organizations serving adult and child victims of family violence, domestic violence, or dating violence; and
 (ii)in subparagraph (C), by inserting health, after transportation,; and (5)in subsection (e)—
 (A)by inserting shall participate in an evaluation and after under this section; and (B)by striking contain an evaluation of and inserting information on.
 15.National domestic violence hotline grantSection 313 (42 U.S.C. 10413) is amended— (1)in subsection (a)—
 (A)by striking toll-free telephone and inserting telephonic and digital services; (B)by striking a hotline that provides and inserting a hotline and digital services that provide; and
 (C)by inserting before the period at the end of the second sentence the following: , and who provide information about healthy relationships for adults and youth; (2)in subsection (d)—
 (A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting and digital services after hotline;
 (ii)in subparagraphs (A) and (B), by striking hotline personnel each place such term appears and inserting advocacy personnel; (iii)in subparagraph (A), by striking are able to effectively operate any technological systems used by the hotline and inserting or digital services are able to effectively operate any technological systems used by the hotline or provide any digital services, as applicable;
 (iv)in subparagraphs (D), (E), and (F), by inserting and digital services after hotline each place such term appears; (v)in subparagraph (F), by inserting or visual after hearing; and
 (vi)in subparagraph (G), by striking teen dating violence hotline and inserting youth dating violence hotline and other digital services and resources; (B)in paragraph (4), by inserting , digital services, after hotline;
 (C)by amending paragraph (5) to read as follows:  (5)demonstrate the ability to—
 (A)provide information and referrals for individuals contacting the hotline via telephonic or digital services;
 (B)directly connect callers or assist digital services users in connecting to service providers; and (C)employ crisis interventions meeting the standards of family violence, domestic violence, and dating violence providers;;
 (D)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (E)by inserting after paragraph (5) the following:
					
 (6)demonstrate the ability to provide information about healthy relationships for adults and youth;; and (3)in subsection (e)—
 (A)in the heading, by inserting and digital services after Hotline; (B)in paragraph (1)—
 (i)by striking telephone hotline and inserting telephonic hotline and digital services; and (ii)by striking assistance to adult and inserting for the benefit of adult; and
 (C)in paragraph (2)— (i)in subparagraph (A), by inserting and an internet service provider for the use of operating digital services before the semicolon;
 (ii)in subparagraph (B), by striking , provide counseling and referral services for callers on a 24-hour-a-day basis, and directly connect callers and inserting and digital services contracts, provide counseling, health relationship information, and referral services for callers and digital services users, on a 24-hour-a-day basis, and directly connect callers and digital services users;
 (iii)in subparagraph (C), by inserting or digital services users after callers; (iv)in subparagraph (D), by inserting and digital services after hotline;
 (v)in subparagraph (E), by striking underserved populations and inserting racial and ethnic minority groups, Tribal and underserved populations,; and (vi)in subparagraph (F), by striking teen violence hotline and inserting hotline or digital services.
					16.National Indian domestic violence hotline grant
 (a)FindingsCongress finds that— (1)84.3 percent of American Indian and Alaska Native women have experienced violence in their lifetime;
 (2)81.6 percent of American Indian and Alaska Native men have experienced violence in their lifetime; (3)56.1 percent of American Indian and Alaska Native women will experience sexual violence in their lifetime;
 (4)55.5 percent of American Indian and Alaska Native women will experience intimate partner violence in their lifetime;
 (5)48.8 percent of American Indian and Alaska Native women will experience stalking; (6)38 percent of American Indian and Alaska Natives female victims have been previously unable to access victim assistance services;
 (7)Indian Tribes require additional criminal justice and victim services resources to respond to violent assaults against women;
 (8)the unique legal relationship of the United States to Indian Tribes creates a Federal trust responsibility to assist Tribal governments in safeguarding the lives of Indian women; and
 (9)a national Indian domestic violence hotline is required to increase access of Indian adult and youth victims of family violence, domestic violence, and dating violence to Tribal victim services and resources.
 (b)PurposeThe purpose of this section is to increase the availability of information and assistance to Indian adult or youth victims of family violence, domestic violence, or dating violence, family and household members of such victim, and individuals affected by such victimization by supporting a national, toll-free telephonic and digital hotline to provide services that are—
 (1)informed of Federal Indian law and Tribal laws impacting Indian victims of family violence, domestic violence, or dating violence;
 (2)culturally appropriate to Indian adult and youth victims; and (3)developed in cooperation with victim services offered by Indian Tribes and Tribal organizations.
 (c)Grant programThe Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is amended by inserting after section 313 the following:
				
					313A.National Indian domestic violence hotline grant
 (a)In generalThe Secretary shall award a grant to a Tribal organization or private, non-profit entity to maintain the ongoing operation of a national, toll-free telephonic and digital hotline service to provide information and assistance to Indian adult and youth victims of family violence, domestic violence, or dating violence, family and household members of such victims, and other individuals affected by such victimization.
 (b)TermThe Secretary shall award a grant under this section for a period of not more than 5 years. (c)Conditions on paymentThe provision of payments under a grant awarded under this section shall be subject to annual approval by the Secretary and subject to the availability of appropriations for each fiscal year to make the payments.
 (d)EligibilityTo be eligible to receive a grant under this section, an entity shall be a Tribal organization or a nonprofit private organization that focuses primarily on issues of domestic violence as it relates to American Indians and Alaska Natives, and submit an application to the Secretary that shall—
 (1)contain such agreements, assurances, and information, be in such form, and be submitted in such manner, as the Secretary shall prescribe;
 (2)include a complete description of the applicant’s plan for the operation of a national Indian domestic violence hotline and digital services, including descriptions of—
 (A)the training program for advocacy personnel relating to the provision of culturally appropriate and legally accurate services, information, resources and referrals for Indian victims of domestic, dating, and family violence;
 (B)the training program for advocacy personnel, relating to technology requirements to ensure that all persons affiliated with the hotline and digital services are able to effectively operate any technological systems required to provide the necessary services used by the hotline;
 (C)the hiring criteria and qualifications for advocacy personnel, including the applicant, to ensure that hotline advocates and other personnel have demonstrated knowledge of Indian legal, social, and cultural issues, to ensure that the unique needs of Indian callers and users of digital services are met;
 (D)the methods for the creation, maintenance, and updating of a resource database of culturally appropriate victim services and resources available from Indian Tribes and Tribal organizations;
 (E)a plan for publicizing the availability of the services from the national Indian hotline to Indian victims of domestic violence and dating violence;
 (F)a plan for providing service to non-English speaking callers, including service through hotline and digital services personnel who have non-English language capability;
 (G)a plan for facilitating access to hotline and digital services by individuals with hearing impairments; and
 (H)a plan for providing assistance and referrals to Indian youth victims of domestic violence and for victims of dating violence who are minors, which may be carried out through a national Indian youth dating violence hotline, digital services, or other resources;
 (3)demonstrate recognized expertise providing services, including information on healthy relationships and referrals for Indian victims of family violence, domestic violence, or dating violence and coordinating services with Indian Tribes or Tribal organizations;
 (4)demonstrate support from Indian victim services programs, Tribal coalitions recognized by the Office on Violence Against Women and Tribal grantees under this title;
 (5)demonstrate capacity and the expertise to maintain a domestic violence hotline, digital services and a comprehensive database of service providers from Indian Tribes or Tribal organizations;
 (6)demonstrate compliance with nondisclosure requirements as described in section 306(c)(5) and following comprehensive quality assurance practices; and
 (7)contain such other information as the Secretary may require. (e)Indian hotline activities (1)In generalAn entity that receives a grant under this section shall use funds made available through the grant for the purpose described in subsection (a), consistent with paragraph (2).
 (2)ActivitiesIn establishing and operating the hotline, the entity— (A)shall contract with a carrier for the use of a toll-free telephone line and an internet service provider for digital services;
 (B)shall employ, train (including providing technology training), and supervise personnel to answer incoming calls and digital services contacts, provide counseling, healthy relationship and referral services for Indian callers and digital services users, directly connect callers, and assist digital services users in connecting to service providers;
 (C)shall assemble and maintain a database of information relating to services for Indian victims of family violence, domestic violence, or dating violence to which Indian callers or digital services users may be referred, including information on the availability of shelters and supportive services for victims of family violence, domestic violence, or dating violence;
 (D)shall widely publicize the hotline and digital services throughout Indian Tribes and communities, including—
 (i)national and regional member organizations of Indian Tribes; (ii)Tribal domestic violence services programs; and
 (iii)Tribal non-profit victim service providers; (E)at the discretion of the hotline operator, may provide appropriate assistance and referrals for family and household members of Indian victims of family violence, domestic violence, or dating violence, and Indians affected by the victimization described in subsection (a); and
 (F)at the discretion of the hotline operator, may provide assistance, or referrals for counseling or intervention, for identified Indian perpetrators, including self-identified perpetrators, of family violence, domestic violence, or dating violence, but shall not be required to provide such assistance or referrals in any circumstance in which the hotline operator fears the safety of a victim may be impacted by an abuser or suspected abuser.
 (f)Reports and evaluationThe entity receiving a grant under this section shall submit a performance report to the Secretary at such time as shall be reasonably required by the Secretary. Such performance report shall describe the activities that have been carried out with such grant funds, contain an evaluation of the effectiveness of such activities, and provide such additional information as the Secretary may reasonably require..
 17.Domestic violence prevention enhancement and leadershipSection 314 (42 U.S.C. 10414) is amended to read as follows:  314.Domestic violence prevention enhancement and leadership (a)Purpose and description of grants (1)PurposeThe purposes of this section are—
 (A)to continue efforts to build evidence for effective primary prevention practices, programs, and policies that reduce and end family violence, domestic violence, and dating violence;
 (B)to build capacity at the State, Tribal, territorial, and local levels to meet the objectives described in subparagraph (A); and
 (C)to advance primary prevention efforts related to family violence, domestic violence, and dating violence nationally.
 (2)Description of grantsFrom the amounts appropriated under this section, the Secretary shall— (A)acting through the Division of Violence Prevention of the Centers for Disease Control and Prevention, in consultation with the Director of the Division of Family Violence Prevention and Services of the Administration for Children and Families—
 (i)provide core grants under subsection (b)(1) to support primary prevention of family violence, domestic violence and dating violence; and
 (ii)enter into cooperative agreements under subsection (b)(2) with State, territorial, and Tribal domestic violence coalitions that are in partnerships with entities carrying out local and culturally specific programs, to test, evaluate, or scale up innovative family violence, domestic violence, or dating violence prevention models, particularly those programs serving culturally specific or traditionally underserved communities; and
 (B)acting through the Family Violence Prevention and Services Program of the Administration for Children and Families, award grants under subsection (c) to enhance the capacity of communities and systems to engage in effective prevention efforts.
 (3)Technical assistance, evaluation, and monitoringOf the amounts appropriated under this section for a fiscal year the Secretary may use— (A)not more than 5 percent of the amounts for evaluation, monitoring, and other administrative costs under this section; and
 (B)not more than 3 percent of the amounts for each fiscal year for technical assistance under this section.
							(b)Grants to State, territorial, and Tribal coalitions
						(1)Grants to build primary prevention capacity of domestic violence coalitions
 (A)PurposeThe Secretary shall provide a core grant for each eligible State, territorial, and Tribal coalition. The Secretary shall provide such a grant to build organizational capacity and leadership for primary prevention of family violence, domestic violence and dating violence, including work with other systems central to prevention at the local, State, territorial, and Tribal levels.
 (B)EligibilityTo be eligible to receive a grant under this paragraph, a State, territorial, or Tribal coalition shall be a State domestic violence coalition, territorial domestic violence coalition, or Tribal domestic violence coalition, respectively, that has not entered into a cooperative agreement under section 314 of this Act (as in effect on the day before the date of enactment of the Family Violence Prevention and Services Improvement Act of 2019) or under paragraph (2).
 (C)Allotment of fundsFrom the amount appropriated to carry out this section, and available for this subsection the Secretary shall allot an equal share to each qualified entity receiving funds under section 311 or section 311A to carry out evidence-informed prevention activities.
 (D)ApplicationEach coalition seeking a grant under this paragraph shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application submitted by the coalition for the grant shall provide documentation of the coalition’s prevention work, satisfactory to the Secretary, demonstrating that the coalition—
 (i)meets all of the applicable requirements of this paragraph; and (ii)demonstrates the ability to conduct appropriately the prevention activities described in this paragraph.
 (E)Use of fundsA coalition that receives a grant under this paragraph— (i)shall use the grant funds to—
 (I)build the coalition's organizational capacity and enhance its State or Tribal leadership to advance evidence-informed primary prevention of family violence, domestic violence, and dating violence;
 (II)provide prevention-focused training, technical assistance, peer learning opportunities, and other support to local domestic violence programs and other community-based and culturally specific programs working to address family violence, domestic violence, or dating violence;
 (III)provide training and advocacy to other State, Tribal, and local public and private systems on how to prevent domestic violence, dating violence, and family violence, and help victims, including through health services, early childhood programs, economic support programs, schools, child welfare, workforce development, community-based programs primarily serving racial and ethnic minority groups, community-based programs primarily serving other underserved populations, faith-based programs, and youth programs; and
 (IV)support dissemination of prevention strategies and approaches throughout the State, territorial, or Tribal communities; and
 (ii)may use the grant funds to provide subgrants to local programs to support the dissemination of primary prevention programs or initiatives.
 (F)ReportsEach entity receiving a grant under this section shall submit a performance report to the Secretary at such time as the Secretary requires. Such performance report shall describe the activities that have been carried out with such grant funds and the effectiveness of such activities, and provide such additional information as the Secretary may require.
 (G)Federal activitiesThe Secretary may use a portion of the funds provided under this paragraph to provide prevention-focused training, technical assistance, and other support to coalitions described in subparagraph (B) or State or local entities that are in partnerships with such coalitions.
							(2)Cooperative agreement for implementation and evaluation of primary prevention strategies
 (A)PurposeThe Secretary shall enter into cooperative agreements with qualified State, territorial, and Tribal domestic violence coalitions that are in partnerships with entities carrying out local and culturally specific programs, to test, evaluate, or scale up innovative family violence, domestic violence, or dating violence prevention strategies and models, particularly those serving culturally specific or traditionally underserved communities.
 (B)QualificationTo be qualified to enter into a cooperative agreement under subsection (a)(2)(A)(ii), an organization shall be a State, territorial, or Tribal domestic violence coalition and include representatives of pertinent sectors of the local community, which may include—
 (i)health care providers and Tribal, State, or local health departments; (ii)the education community;
 (iii)a faith-based community; (iv)the juvenile justice system;
 (v)family violence, domestic violence, and dating violence service program advocates; (vi)public human service entities;
 (vii)business and civic leaders; (viii)child and youth-serving organizations;
 (ix)community-based organizations whose primary purpose is to provide culturally appropriate services to underserved populations, including racial and ethnic minority communities; and
 (x)other pertinent sectors. (C)TermThe Secretary shall enter into a cooperative agreement under this section for a period of not more than 5 fiscal years.
 (D)Conditions on paymentThe provision of payments under a cooperative agreement under this section shall be subject to— (i)annual approval by the Secretary; and
 (ii)the availability of appropriations for each fiscal year to make the payments. (E)ApplicationsAn organization that desires to enter into a cooperative agreement under this section shall submit to the Secretary an application, in such form and in such manner as the Secretary shall require, that—
 (i)identifies models and strategies to be tested and partner organizations who will be implementing programs to prevent family violence, domestic violence, or dating violence;
 (ii)demonstrates that the applicant has developed effective and collaborative relationships with diverse communities, including with organizations primarily serving racial and ethnic minority populations or other underserved populations;
 (iii)identifies other partners and sectors who will be engaged to meet the prevention goals; (iv)includes a description of the expected outcomes from the prevention activities and how the strategy is expected to achieve those outcomes;
 (v)describes the method to be used for identification and selection of project staff and a project evaluator;
 (vi)describes the method to be used for identification and selection of a project council consisting of representatives of the community sectors listed in subparagraph (B);
 (vii)demonstrates that the applicant has the capacity to carry out collaborative community initiatives to prevent family violence, domestic violence, and dating violence; and
 (viii)contains such other information, agreements, and assurances as the Secretary may require. (F)Geographical dispersionThe Secretary shall enter into cooperative agreements under this section with organizations in States, territories, and Tribes geographically dispersed throughout the Nation.
							(G)Use of funds
 (i)In generalAn organization that enters into a cooperative agreement under this paragraph shall use the funds made available through the agreement to establish, operate, and maintain implementation and evaluation of coordinated community response to reduce risk factors for family violence, domestic violence and dating violence perpetration and enhance protective factors to promote positive development and healthy relationships and communities.
 (ii)Technical assistance, evaluation, and monitoringThe Secretary may use a portion of the funds provided under this paragraph to provide for the evaluation, monitoring, administration, and technical assistance described in subsection (a)(3), with respect to the prevention projects.
 (H)RequirementsIn establishing and operating a project under this paragraph, an organization shall— (i)utilize evidence-informed prevention project planning;
 (ii)recognize and address the needs of underserved populations, racial and ethnic minority groups, and individuals with disabilities;
 (iii)use not less than 30 percent or more than 50 percent of awarded funds to subcontract with local domestic violence programs or other community-based programs to develop and implement such projects;
 (iv)in the case of a new grantee, use the funds for up to 1 year for planning and capacity building without subcontracting as described in clause (iii); and
 (v)use up to 8 percent of the funds awarded under this paragraph to procure technical assistance from a list of providers approved by the Secretary and peer-to-peer technical assistance from other grantees under this paragraph.
 (I)ReportsEach organization entering into a cooperative agreement under this section shall submit a performance report to the Secretary at such time as shall be reasonably required by the Secretary. Such performance report shall describe activities that have been carried out with the funds made available through the agreement and the effectiveness of such activities, and provide such additional information as the Secretary may reasonably require. The Secretary shall make the evaluations received under this subparagraph publicly available on the Department of Health and Human Services internet website, and shall submit such reports to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives.
							(c)Grants To expand community-Based primary prevention
 (1)ProgramThe Secretary shall establish a grant program to expand the capacity of communities and systems to engage in effective prevention efforts.
 (2)GrantsThe Secretary may award grants to eligible entities through the program established under paragraph (1) for periods of not more than 4 years. If the Secretary determines that an entity has received such a grant and been successful in meeting the objectives of the grant application so submitted, the Secretary may renew the grant for 1 additional period of not more than 4 years.
 (3)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— (A)be a private nonprofit, nongovernmental organization (which may include faith-based and charitable organizations) or a Tribal organization that is—
 (i)a community-based organization whose primary purpose is providing culturally competent services to racial and ethnic minority groups or other underserved populations; or
 (ii)a community-based organization with a program focused on serving youth or serving children and their parents or caregivers; and
 (B)have a demonstrated record of serving victims of family violence, domestic violence, or dating violence, or demonstrate a partnership with another organization that has such a record.
 (4)ApplicationAn entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—
 (A)a description of how the entity will develop, expand, or replicate evidence-informed primary prevention strategies and approaches in their communities, including culturally appropriate prevention programming;
 (B)documents that the entity meets all of the applicable requirements set forth in this subsection; and
 (C)demonstrates the ability to conduct appropriately the prevention activities described in this section.
 (5)Use of fundsAn entity that receives a grant under this section shall use the grant funds to— (A)build their organizational capacity and enhance their leadership of the organization within the community to promote community engagement in and advancement of evidence-informed primary prevention of family violence, domestic violence, or dating violence;
 (B)promote strategic prevention partnership development, including between any of domestic violence programs and health programs, early childhood programs, economic support programs, schools, child welfare programs, workforce development, culturally specific community-based organizations, faith-based programs, and youth programs;
 (C)support dissemination of prevention strategies and approaches throughout the State, territorial, and Tribal communities; and
 (D)use up to 5 percent of funds awarded under this section to procure technical assistance from a list of providers approved by the Secretary, from peer-to-peer technical assistance from other grantees under this section, or from both.
 (6)Reports and evaluationEach entity receiving a grant under this section shall submit a performance report to the Secretary at such time as shall be reasonably required by the Secretary. Such performance report shall describe the activities that have been carried out with such grant funds, contain an evaluation of the effectiveness of such activities, and provide such additional information as the Secretary may reasonably require..
 18.Additional grant programsThe Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is amended by adding at the end the following:
			
				315.Grants for underserved populations
 (a)PurposeIt is the purpose of this section to provide grants to assist communities in mobilizing and organizing resources in support of effective and sustainable programs that will prevent and address domestic violence experienced by underserved populations.
 (b)Authority To award grantsThe Secretary, acting through the Director of the Division of Family Violence Prevention and Services, shall award capacity building, implementation, and evaluation grants to eligible entities to assist in developing, implementing, and evaluating culturally and linguistically appropriate, community-driven strategies to prevent and address domestic violence in underserved communities.
 (c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— (1)with respect to the programs under subsections (d) and (e), be—
 (A)a population specific organization that has demonstrated experience and expertise in providing population specific services in the relevant underserved communities, or a population specific organization working in partnership with a victim service provider or domestic violence or sexual assault coalition; or
 (B)a victim service provider offering population-specific services for a specific underserved population; or
 (2)with respect to the program under subsection (f), be an eligible entity described in paragraph (1) that is working in collaboration with an entity specializing in evaluation with documented experience working with targeted underserved populations;
						(d)Capacity building grants
 (1)In generalThe Secretary shall award grants to eligible entities to support the capacity building, planning, and development of programs for underserved communities that utilize community-driven intervention and prevention strategies that address the barriers to domestic violence services, raise awareness of domestic violence, and promote community engagement in the prevention of domestic violence in targeted underserved populations in the target community. Such grants may be used to—
 (A)expand the collaboration that is represented by the eligible entity through the identification of additional partners, particularly among targeted underserved communities, and establish linkages with national, State, Tribal, or local public and private partners, which may include community health workers, advocacy, and policy organizations;
 (B)establish community working groups; (C)conduct a needs assessment of targeted underserved populations to determine the barriers to access and factors contributing to such barriers, using input from targeted underserved communities;
 (D)participate in training and technical assistance sponsored by the Family Violence Prevention and Services program for program development, implementation, evaluation, and other programmatic issues;
 (E)use up to 5 percent of funds awarded under this subsection to procure technical assistance from a list of providers approved by the Family Violence Prevention and Services program;
 (F)identify promising intervention and prevention strategies; (G)develop a plan with the input of targeted underserved communities that includes strategies for—
 (i)implementing intervention and prevention strategies that have the greatest potential for addressing the barriers to accessing services, raising awareness of domestic violence, and promoting community engagement in the prevention of domestic violence within targeted underserved populations;
 (ii)identifying other sources of revenue and integrating current and proposed funding sources to ensure long-term sustainability of the program; and
 (iii)evaluating the program, including collecting data and measuring progress toward addressing domestic violence or raising awareness of domestic violence in targeted underserved populations; and
 (H)conduct an evaluation of the planning and development activities. (2)DurationThe period during which payments may be made under a grant under paragraph (1) shall not exceed 2 years, except where the Secretary determines that extraordinary circumstances exist.
						(e)Implementation grants
 (1)In generalThe Secretary shall award grants to eligible entities that have received a planning grant under subsection (d) or who already have demonstrated experience and expertise in providing population specific services in the relevant underserved communities to enable such entities to—
 (A)implement a plan including intervention services or prevention strategies to address the identified barrier or awareness issue or initiate the community engagement strategy for targeted underserved populations, in an effective and timely manner;
 (B)collect data appropriate for monitoring and evaluating the program carried out under the grant; (C)analyze and interpret data, or collaborate with academic or other appropriate institutions, for such analysis and collection;
 (D)participate in training for the purpose of informing and educating other entities regarding the experiences and lessons learned from the project;
 (E)collaborate with appropriate partners to disseminate information gained from the project for the benefit of other domestic violence programs;
 (F)establish mechanisms with other public or private groups to maintain financial support for the program after the grant terminates;
 (G)develop policy initiatives for systems change to address the barriers or awareness issue; (H)maintain relationships with local partners and continue to develop new relationships with national and State partners;
 (I)evaluate the implementation of the activities described in this paragraph; and (J)use up to 5 percent of funds awarded under this subsection to procure technical assistance from a list of providers approved by the Family Violence Prevention and Services program.
 (2)DurationThe Secretary shall award grants under this subsection for 3-year periods. (f)Evaluation grants (1)In generalThe Secretary may award grants to eligible entities that have received an implementation grant under subsection (e) and that require additional assistance for the purpose of rigorous data analysis, program evaluation (including process and outcome measures), or dissemination of findings.
 (2)PriorityIn awarding grants under this subsection, the Secretary shall give priority to— (A)entities that in previous funding cycles—
 (i)have received a grant under subsection (d); or (ii)established population specific organizations that have demonstrated experience and expertise in providing population-specific services in the relevant underserved communities programs; and
 (B)entities that incorporate best practices or build on successful models in their action plan, including the use of community advocates.
 (3)DurationThe period during which payments may be made under a grant under paragraph (1) shall not exceed 2 years, except where the Secretary determines that extraordinary circumstances exist.
 (g)NonsupplantationFunds provided under this section shall be used to supplement and not supplant other Federal, State, and local public funds expended to provide services and activities that promote the purposes of this title.
					(h)Technical assistance, evaluation, and monitoring
 (1)In generalOf the funds appropriated under this section for each fiscal year— (A)up to 5 percent may be used by the Secretary for evaluation, monitoring, and other administrative costs under this section; and
 (B)up to 3 percent may be used by the Secretary for technical assistance. (2)Technical assistance provided by granteesThe Secretary shall enable grantees to share best practices, evaluation results, and reports using the internet, conferences, and other pertinent information regarding the projects funded by this section, including the outreach efforts of the Family Violence Prevention and Services program.
 (3)Reports and evaluationEach entity receiving funds under this section shall file a performance report at such times as requested by the Secretary describing the activities that have been carried out with such grant funds and providing such additional information as the Secretary may require.
 (i)Administrative burdensThe Secretary shall make every effort to minimize duplicative or unnecessary administrative burdens on the grantees.
					316.Grants to enhance culturally competent services for racial and ethnic minority populations
 (a)EstablishmentThe Secretary of Health and Human Services, acting through the Director of the Division of Family Violence Prevention and Services in the Administration on Children, Youth, and Families (referred to in this section as the Director), shall establish a grant program to establish or enhance culturally competent services for victims of domestic violence from racial and ethnic minority populations.
					(b)Purposes
 (1)In generalThe purposes of the grant program under this section are to— (A)develop and support innovative culturally competent community-based programs to enhance access to shelter services or supportive services to further the purposes of family violence, domestic violence, and dating violence intervention and prevention for all victims of family violence, domestic violence, or dating violence from racial and ethnic minority populations who face obstacles to using more traditional services and resources;
 (B)strengthen the capacity and further the leadership development of individuals in racial and ethnic minority populations to address family violence, domestic violence, and dating violence in their communities; and
 (C)promote strategic partnership development and collaboration, including with health, early childhood programs, economic support programs, schools, child welfare, workforce development, domestic violence programs, other community-based programs, faith-based programs, and youth programs, in order to further a public health approach to addressing domestic violence and dating violence.
							(2)Use of funds
 (A)In generalThe Director shall award grants to programs based in the targeted community to establish or enhance domestic violence and dating violence intervention and prevention efforts that address distinctive culturally competent responses to domestic violence and dating violence in racial and ethnic minority populations.
 (B)New programsIn carrying out this section, the Secretary may award initial planning and capacity building grants to eligible entities that are establishing new programs in order to support the planning and development of culturally competent programs.
 (C)Competitive basisThe Secretary shall ensure that grants are awarded, to the extent practical, only on a competitive basis, and that a grant is awarded for a proposal only if the proposal has been recommended for such an award through a process of peer review.
 (D)Technical assistanceUp to 5 percent of funds appropriated under this section for a fiscal year shall be available for technical assistance to be used by the grantees to access training and technical assistance from organizations that have entered into a cooperative agreement with the Director to provide training and technical assistance regarding the provision of effective culturally competent, community-based services for racial and ethnic minority populations.
 (3)Technical assistance and trainingThe Director shall enter into cooperative agreements or contracts with organizations having a demonstrated expertise in and whose primary purpose is addressing the development and provision of culturally competent community-based services to victims of domestic violence and dating violence from the targeted populations to provide training and technical assistance for grantees.
 (c)Eligible entitiesTo be eligible for a grant under this section, an entity shall— (1)be a private nonprofit, nongovernmental organization that is—
 (A)a community-based organization whose primary purpose is providing culturally competent services to victims of domestic violence and dating violence from racial and ethnic minority populations; or
 (B)a community-based organization whose primary purpose is providing culturally competent services to individuals from racial and ethnic minority populations that can partner with an organization having demonstrated expertise in serving victims of domestic violence and dating violence; and
 (2)have a board of directors and staffing which is reflective of the targeted minority group. (d)Cultural competency of servicesThe Secretary shall ensure that information and services provided pursuant to this section are provided in the language, educational, and cultural context that is most appropriate for the individuals for whom the information and services are intended.
 (e)Grant periodThe Director shall award grants for a 3-year period, with a possible extension of another 2 years to further implementation of the projects under the grant.
 (f)NonexclusivityNothing in this section shall be interpreted to exclude linguistic and culturally specific community-based entities from applying for other sources of funding available under this title.
 (g)Reports and evaluationEach entity receiving funds under this section shall file a performance report at such times as requested by the Secretary describing the activities that have been carried out with such grant funds and providing such additional information as the Secretary may require..
		